970 F.2d 262w
140 L.R.R.M. (BNA) 2826, 61 USLW 2071,122 Lab.Cas.  P 10,275
DEL REY TORTILLERIA, INC., Petitioner, Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Cross-Petitioner,andLocal 76, affiliated with the International Ladies' GarmentWorkers' Union, AFL-CIO, Intervenor-Respondent,Intervenor-Cross-Petitioner.
Nos. 91-1934, 91-2286.
United States Court of Appeals,Seventh Circuit.
Argued Jan. 6, 1992.Decided July 17, 1992.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 976 F.2d 1115.